UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 21-1162


CRYSTAL VL RIVERS,

                 Plaintiff - Appellant,

           v.

VIRGINIA STATE CORPORATION COMMISSION; SELECT BANK
FINANCIAL CORP.; SELECT BANK; J. MICHAEL THOMAS; OLD
DOMINION NATIONAL BANK; MARK MERRILL; KELLY POTTER; UNION
BANKSHARES CORPORATION, now Atlantic Union Bankshares; UNION
BANK AND TRUST, now Atlantic Union Bank; successor of and formerly
StellarOne Bank, formerly Planters Bank & Trust Company of Virginia;
ADVANTAGE TITLE & CLOSING LLC; JENNIFER RICHARDSON; MATT
FARISS; SHANA BECK LESTER; RALPH H. BECK; S & R FARM, LLC;
BBOYZ LLC; SERENITY ACRES FARM LLC; SETH TWERY, VSB #20031;
LISA SCHENKEL, VSB #21521; NORTHCREEK INC. NORTH CREEK
CONSTRUCTION; DAVID EDMUNDSON; KELLY EDMUNDSON; SERENE
CREEK RUN ASSOCIATION; TRAVIS BAKER; JENNIFER BAKER;
MICHAEL FRIEDMAN; LOREN FRIEDMAN; RICHARD ROGERS; BETH
ROGERS; MATTHEW KRYCINSKI; SARAH KRYCINSKI; MICHAEL
BRADBURY; HOWARD FREAR; BARBARA FREAR; WILLIAM FLUKER;
MICHELLE FLUKER; MARGIE CALLAHAN; TED COUNTS REALTY GROUP
AND AUCTION CO INC.; ROBERT BEACH; BRANCH BANKING AND
TRUST COMPANY OF VIRGINIA; MARK LOFTIS, VSB #79538; SAMEER M.
PATEL, VSB #65811,

                 Defendants - Appellees,

           and

UNITED STATES OF AMERICA; VIRGINIA STATE POLICE; BEDFORD
COUNTY, VIRGINIA; CITY OF LYNCHBURG, VIRGINIA; KAREN DEER;
MARYLOU PRILLIMAN; BILL TALBOTT; E. JOSEPH FACE, JR.,
Commissioner; BANK OF THE JAMES FINANCIAL GROUP, INC., a/k/a Bank
of the James; ROBERT R. CHAPMAN, III; LIBERTY UNIVERSITY, INC.;
LAURA J. WALLACE; SHERWOOD DAY, VSB #15128; FRANK W.
MORRISON, VSB #07549; STEVEN R. GRANT, VSB #27178; FEDERAL
BUREAU OF INVESTIGATION; IRS - CRIMINAL DIVISION; ALBEMARLE
COUNTY; STATE CORPORATION COMMISSION; BUREAU OF FINANCIAL
INSTITUTIONS; PRESCOTT H. GAY, SR., VSB #17727; SHERRI SACKETT;
PETER C. SACKETT,

                    Defendants.


Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Elizabeth Kay Dillon, District Judge. (6:18-cv-00061-EKD-JCH)


Submitted: May 7, 2021                                            Decided: May 17, 2021


Before MOTZ, WYNN, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Crystal VL Rivers, Appellant Pro Se. Eric Daniel Chapman, COWANPERRY PC,
Blacksburg, Virginia; Maurice Scott Fisher, Jr., Brian Patrick O’Grady, HARMAN
CLAYTOR CORRIGAN & WELLMAN, Richmond, Virginia; John Benjamin
Rottenborn, WOODS ROGERS, PLC, Roanoke, Virginia; Edward Albion Armfield,
OVERSTREET SLOAN, PLLC, Forest, Virginia; Chad Allan Mooney, PETTY
LIVINGSTON DAWSON & RICHARDS, Lynchburg, Virginia; Floyd Elbert Isenhour,
III, CASKIE & FROST, Lynchburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Crystal VL Rivers seeks to appeal the district court’s order adopting in part the

magistrate judge’s recommendations, dismissing some of the claims in Rivers’s civil action

with prejudice, and dismissing some of her other claims without prejudice. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Rivers seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We also deny Rivers’s motions to recuse the district judge,

to extend the time to file her reply brief, to transfer the case, and to order the district court

to docket certain pleadings.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                   DISMISSED




                                               3